ORDER
This case came before a hearing panel of this court on January 19, 1993 pursuant to an order that had directed both parties to appear on a date to be selected in order to show cause why the issues raised by the appeal should not be summarily decided.
After hearing oral arguments presented by the appellant Lynda Harrison and by counsel for Nationwide Mutual Insurance Company, and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The appeal by Lynda Harrison was not timely filed since the trial justice confirmed the award on February 5, 1992. The appeal was not filed until March 31, 1992, a period well in excess of the 20 days required by the Rules of Appellate Procedure. Even if the appeal had been timely filed, there is no basis to hold that the trial justice committed error in confirming the award. The statutory requirements for vacating an arbitrator’s award set forth in G.L. 1956 (1985 Reenactment) § 10-3-12 were not met.
Consequently, the appeal of Lynda Harrison is denied and dismissed.
The judgment confirming the arbitrator’s award is affirmed.
MURRAY, J., did not participate.